DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 9/4/2020 has been considered.
Drawings
The drawings filed on 9/4/2020 are  acceptable.
Specification
The abstract of the disclosure and the specification filed on 9/4/2020 are acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “an encapsulant covering the semiconductor chip on the first surface of the redistribution substrate, the encapsulant filling the first through-hole and the at least one second through-hole; and a redistribution member on the encapsulant, the redistribution member including a second redistribution layer electrically connected to the at least one vertical connection conductor, wherein the at least one vertical connection conductor and the core member include a same material, Attorney Docket No. 285/1185_00 -31- wherein a width of a lower surface of the at least one vertical connection conductor is narrower than a width of an upper surface of the at least one vertical connection conductor, the lower surface of the at least one vertical connection conductor facing the redistribution substrate, wherein a width of a lower end of the first through-hole is greater than a width of an upper end of the first through-hole, and wherein a width of a lower end of the at least one second through-hole is greater than a width of an upper end of the at least one second through-hole, the lower ends of the first through-hole and the at least one second through-hole facing the redistribution substrate” in combination with the remaining claimed features.
Regarding claim 17, the prior art does not disclose “a core member having a first through-hole accommodating the semiconductor chip and a second through-hole accommodating the vertical connection conductor; and an encapsulant covering at least a portion of each of the semiconductor chip, the vertical connection conductor, and the core member, the encapsulant filling the first and second through-holes, wherein the vertical connection conductor has a cross-sectional shape, in which a side surface of the vertical connection conductor is tapered such that a width of a lower surface thereof is narrower than a width of an upper surface thereof, and the first and second through-holes have a cross-sectional shape tapered in a direction opposite to the vertical connection conductor, respectively” in combination with the remaining claimed features.
Regarding claim 20, the prior art does not disclose “a core member having a first through-hole accommodating the semiconductor chip and a second through-hole accommodating the vertical connection conductor; an encapsulant on the redistribution substrate and filling the first and second through-holes, respectively, the encapsulant covering an upper surface of the semiconductor chip and an external side surface of the core member; and a redistribution member on an upper surface of the encapsulant, and having a second redistribution layer electrically connected to the vertical connection conductor, wherein the upper surface of the encapsulant is coplanar with an upper surface of the vertical connection conductor and an upper surface of the core member, a planar area of a lower surface of the vertical connection conductor is smaller than a planar area of the upper surface of the vertical connection conductor, and a planar area of a lower surface of the core member is smaller than a planar area of the upper surface of the core member” in combination with the remaining claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0110728 to Lee discloses a semiconductor package comprising a core member, an encapsulant and a semiconductor chip, but does not disclose a redistribution member on an upper surface of the encapsulant, and having a second redistribution layer electrically connected to the vertical connection conductor, wherein the upper surface of the encapsulant is coplanar with an upper surface of the vertical connection conductor and an upper surface of the core member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899